Citation Nr: 0711679	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  98-08 392	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to a rating in excess of 40 percent for low back 
disability.   



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
July 1971 to April 1972.  This matter comes before the Board 
of Veterans' Appeals (Board) on appeal from a September 1996 
rating decision of the Seattle Regional Office (RO) of the 
Department of Veterans Affairs (VA), which granted an 
increased (40 percent) rating for the low back disability.  
At the veteran's request a Travel Board hearing was scheduled 
in December 2000; the veteran failed to report.  In November 
2000, May 2001 and August 2003 the case was remanded for 
further development.  The Veterans Law Judge initially 
assigned this case has resigned, and the case has been 
reassigned to the undersigned.


FINDINGS OF FACT

The veteran failed to report for a VA examination scheduled 
in conjunction with his claim for increased rating (and 
necessary to determine whether he is entitled to such an 
increase); good cause for his failure to appear is neither 
shown nor alleged.


CONCLUSION OF LAW

The veteran's claim seeking entitlement to a rating in excess 
of 40 percent for low back disability must be denied because 
he failed (without good cause) to report for a VA examination 
scheduled to determine his entitlement to this benefit.  38 
C.F.R. §§ 3.326(a), 3.655 (2006); Sabonis v. Brown, 6 Vet. 
App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

An April 2004 letter from the RO explained what the evidence 
needed to show to substantiate the claim.  It also explained 
VA was responsible for obtaining relevant records from any 
federal agency, and that VA would make reasonable efforts to 
obtain records not held by a federal agency, but that it was 
the veteran's responsibility to make sure that VA received 
all requested records not in the possession of a federal 
department or agency.  This letter also advised the veteran 
to submit any evidence in his possession pertaining to his 
claim.  The September 1996 rating decision, an April 1998 
statement of the case (SOC) and subsequent supplemental SOCs 
(SSOCs) provided the text of applicable regulations and 
explained what the evidence showed and why the claim was 
denied.  
 
While complete VCAA notice was not given prior to the rating 
on appeal, the appellant had ample opportunity to respond to 
the notice letter and the SOC and SSOCs and to supplement the 
record after notice was given.  The claim was thereafter 
readjudicated.  The veteran is not prejudiced by any 
technical notice deficiency that may have occurred along the 
way, and no further notice is required.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).
Regarding VA's duty to assist, the RO has obtained the 
veteran's service medical records, along with available VA 
and private medical evidence.  The RO has made exhaustive 
efforts to arrange for a VA examination for the veteran. 
However, even after notices were sent to the veteran's last 
known address and other possible addresses, he has not 
appeared for the scheduled examinations or made any contact 
with VA to express a desire to reschedule.  Given that the 
duty to assist is not a one way street (See Wood v. 
Derwinski, 1 Vet. App. 190 (1991) and VA is not required "to 
turn up heaven and earth" to locate a veteran.  (See Hyson v. 
Brown, 5 Vet. App. 262 (1993), the Board finds that VA has 
met its assistance obligations. 

II.  Facts and Analysis

The May 2001 Remand instructed the RO to arranged for VA 
orthopedic and neurological examinations to determine the 
current severity of the veteran's low back disability.  The 
RO attempted to contact the veteran to schedule the 
examination, but the correspondence sent to him was returned 
as undeliverable.  Subsequently, in August 2003, the Board 
again remanded the case, again asking the RO to arrange for 
VA orthopedic and neurological examinations.  The Remand 
instructed the RO to notify the veteran in bold type that 
governing regulation provides that failure to report without 
good cause for a VA examination in conjunction with a claim 
for an increased rating will result in the denial of the 
claim.  Once again the RO attempted to contact the veteran, 
including at his last known address, and had the appropriate 
VA Medical Center schedule him for examination.  [The RO's 
April 2004 letter specifically notified the veteran of the 
consequences of failure to report.]  However, the RO's 
correspondence was returned as undeliverable, and he failed 
to report for the examination.    

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5107(a); 38 
C.F.R. §§ 3.103, 3.159.  VA's duty to assist includes 
obtaining medical records and medical examinations where 
indicated by the facts and circumstances of the case.  Littke 
v. Derwinski, 1 Vet. App. 90 (1990).  Individuals for whom 
reexaminations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. §§ 
3.326(a), 3.327(a).  

VA regulations also address the consequences of a failure to 
report for a scheduled VA medical examination, and provide 
that when entitlement or continued entitlement to a benefit 
cannot be established or confirmed without a current VA 
examination, and a claimant, without good cause, fails to 
report for such examination in a claim for increase, the 
claim shall be denied.  38 C.F.R. § 3.655. 

The record clearly shows that the veteran failed, without 
good cause, to report for a scheduled VA examination.  He was 
provided appropriate (given the circumstances) notice of the 
consequence of a failure to report, i.e., that the claim 
would be denied.  Neither he nor his representative has 
alleged any good cause for the failure to report.  As the 
instant claim is a claim for increase, 38 C.F.R. § 3.655 
mandates that it must be denied.  38 C.F.R. § 3.655 is 
dispositive in this matter.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The veteran's representative argues that the instant claim 
should be remanded as the RO failed to use bold type when 
advising the veteran of the consequences for failure to 
report, as was instructed by the August 2003 Remand.  
However, the veteran has made his whereabouts unknown, and 
the representative provides no explanation as to how the 
outcome would have differed if the notice had been in bold 
print.  Notably, the representative does not provide an 
address for the veteran other than those the RO employed 
attempting to contact him.  Consequently, a remand for "bold 
print" notice, as suggested, would serve no useful purpose, 
but would constitute an unconscionable waste of precious 
government resources.  


ORDER

A rating in excess of 40 percent for low back disability is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


